Title: To Benjamin Franklin from Richard Bennett Lloyd, 2 March 1779
From: Lloyd, Richard Bennett
To: Franklin, Benjamin


Dear Sir,
London 2d. March—79—
The inclosed copy is from a letter which Mr. Hartley has received from the Office for sick & wounded seamen— I would have sent you it by the last Mail but was prevented by a violent cold and inflammation in my eyes— I make no doubt if these people have been in earnest, but that you have heard from them before this time—. Mr. Hartley received me with much politeness and mentioned that should he get further information concerning the Prisoners, he wd. give you the earliest intelligence—. Whenever you have leisure it will give me particular pleasure to hear of your health— Mrs. Lloyd unites with me in best complts—and I am, Dear Sir, with very great respect your obedient humble Servant
Richard Btt Lloyd

Our complts. to yr. Grandson I am anxiously waiting for a good conveyance to send him the books he desired—.
R. B. Lloyd in Great George Street Hanover Square London—

 
Addressed: The Honourable / Benjamin Franklin / &c: &c: &c: / Passy
Notation: Richard B. Lloyd. Londres 2 mars 1779.
